DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter

Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: the instant application was previously allowed by the Notice of Allowance mailed on October 21, 2021 (“Notice of Allowance”).  Subsequent to this Notice of Allowance, Applicant submitted a Request for Continued Examination (“RCE”).  This RCE does not amend any claims, but does include an Information Disclosure Statement (“IDS”).  This IDS only cites one “document” – U.S. Patent application no. 16/819,813, filed March 16, 2020.  In this cited patent application there is a non-final Office action which rejects the claims of that application under 35 U.S.C. 103, using Sakakibara et al. U.S. 2016/0258897 A1 (“Sakakibara”) as the base reference.  This Sakakibara is the same 

    PNG
    media_image1.png
    451
    684
    media_image1.png
    Greyscale

		
b) regarding the claims in U.S. application 16/819813, which is the sole “document” cited in the Information Disclosure Statement accompanying the Request for Continued Examination received on January 20, 2022, there is no “inner preliminary pump electrode” (more so a preliminary pump cell of which the inner preliminary pump electrode is a part) in any of the claims in U.S. application 16/819813, unlike in the claims in U.S. application 16/452584.  More importantly, perhaps, Sakakibara states,
	

    PNG
    media_image2.png
    144
    486
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    162
    477
    media_image3.png
    Greyscale



The Ding reference, which is used as a secondary reference in the non-final Office action in U.S. application 16/819813 to teach an alternative composition for the inner pump electrode in Sakakibara, states,

    PNG
    media_image4.png
    158
    441
    media_image4.png
    Greyscale


So both Sakakibara and Ding require the inner pump electrode to be able to pump (catalyze a reaction with) oxygen without catalyzing a reaction with NOx.  Ding , 

c) in claim 1 the combination of limitations requires both that  “at least one of the inner preliminary pump electrode and the inner main pump electrode contains no noble metal having a catalytic activity suppression ability, the catalytic activity suppression ability being an ability to suppress the catalytic activity of the noble metal having the catalytic activity from being exhibited to the specific gas, and the inner auxiliary pump electrode contains a noble metal having the catalytic activity suppression ability.[italicizing and underlining by the Examiner]”
	Applicant’s specification states,

    PNG
    media_image5.png
    347
    670
    media_image5.png
    Greyscale

and, from specification paragraph [0009],

    PNG
    media_image6.png
    226
    617
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    341
    601
    media_image7.png
    Greyscale


The closest prior art is Sakakibara et al. US 2016/0258897 A1 (hereafter “Sakakibara”) and Takahashi et al. US 2001/0023823 A1 (hereafter “Takahashi”)
Sakakibara discloses a gas sensor (see the title) comprising: 
an element body (101 – Figure 3) including an oxygen-ion-conductive solid electrolyte layer (6; paragraph [0029]), a measurement-object gas flow section (61; paragraph [0080]) being provided within the element body to allow a measurement-object gas to be introduced into the measurement-object gas flow section and flow through the measurement-object gas flow section (Figure 3 and paragraph [0080]); 
a main pump cell (21) that pumps oxygen from a first internal space (20) to adjust an oxygen concentration of the first internal space, the first internal space being provided in the measurement-object gas flow section (Figure 3 and paragraphs [0035], [0037], and [0040]); 
50) that pumps oxygen from a second internal space (40) to adjust an oxygen concentration of the second internal space, the second internal space being provided downstream of the first internal space in the measurement-object gas flow section (Figure 3 and paragraphs [0044] and [0045]); 
a measurement electrode (44) disposed on an inner peripheral 80surface of a measurement chamber, the measurement chamber being provided downstream of the second internal space in the measurement-object gas flow section (see Figure 3 and paragraph [0053]); 
a reference electrode (42) that is disposed within the element body and to which a reference gas is to be introduced, the reference gas serving as a reference for detecting a specific gas concentration in the measurement- object gas (Figure 3 and paragraph [0035]); 
a measurement voltage detection device (82) that detects a measurement voltage present between the reference electrode and the measurement electrode (Figure 1 and paragraph [0055]); and 
a specific gas concentration detection device that obtains, based on the measurement voltage, a detection value according to oxygen produced in the measurement chamber and, based on the detection value, detects the specific gas concentration in the measurement-object gas, the oxygen being oxygen derived from the specific gas (first note the rejection of this claim under 35 U.S.C.  112(b) above. The claimed specific gas concentration detection device is implied by the following

    PNG
    media_image8.png
    105
    297
    media_image8.png
    Greyscale
			
			
    PNG
    media_image9.png
    152
    306
    media_image9.png
    Greyscale


  ), wherein 
the main pump cell includes an inner main pump electrode (22) disposed in the first internal space (see the Abstract paragraph [0041], and Figure 3), 
the auxiliary pump cell includes an inner auxiliary pump electrode (51) disposed in the second internal space (see Figure 3, the Abstract, and paragraph [0046]), 
the inner preliminary pump electrode, the inner main pump electrode, the inner auxiliary pump electrode, and the 81measurement electrode each contain a noble metal having catalytic activity (note the following in Sakakibara

    PNG
    media_image10.png
    384
    372
    media_image10.png
    Greyscale

	
    PNG
    media_image11.png
    438
    394
    media_image11.png
    Greyscale
),

the inner auxiliary pump electrode contains a noble metal (Au) having the catalytic activity suppression ability to suppress the catalytic activity of the noble metal (Pt) having the catalytic activity from being exhibited to the specific gas (NOx).  See Sakakibara paragraphs [0039], [0053], and [0073].   
 Although Sakakibara discloses a preliminary chamber (12), the preliminary chamber being provided upstream of the first internal space in the measurement-object gas flow section (Figure 3), Sakakibara does not disclose a preliminary pump cell that pumps oxygen into a preliminary chamber to prevent the measurement-object gas from reaching the first internal space in a state in which the measurement-object gas is a low-oxygen atmosphere.  
Takahashi discloses a gas sensor comprising: an element body including an oxygen-ion-conductive solid electrolyte layer, a measurement-object gas flow section being provided within the element body to allow a measurement-object gas to be introduced into the measurement-object gas flow section and flow through the measurement-object gas flow section.  See the title, Figure 1, and paragraphs [0050] and [0059].  Most especially, Takahashi discloses providing immediately after the introduction port (16a) for the measurement-object gas a preliminary pump cell (20) that pumps oxygen into a preliminary chamber to prevent the measurement-object gas from reaching the first internal space in a state in which the measurement-object gas is a low-oxygen atmosphere (see Figure 1 and paragraph [0053]).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a preliminary pump cell immediately after the introduction port as 
				
    PNG
    media_image12.png
    297
    359
    media_image12.png
    Greyscale


				
    PNG
    media_image13.png
    324
    359
    media_image13.png
    Greyscale

 

    PNG
    media_image14.png
    777
    989
    media_image14.png
    Greyscale

 	
As for the inner preliminary pump electrode containing a noble metal having catalytic activity, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the inner preliminary pump electrode contain a noble metal having catalytic activity because as noted above Sakakibara already discloses having the inner main pump electrode and the inner auxiliary pump electrode 81each contain a noble metal having catalytic activity.  In other words, having the inner preliminary pump electrode contain a noble metal having catalytic activity would just be duplicating the other pump electrode compositions.  Moreover, it will be noted that 
However, in contrast to the invention of claim 1, Sakakibara as modified by Takahashi does not disclose “at least one of the inner preliminary pump electrode and the inner main pump electrode contains no noble metal having a catalytic activity suppression ability, the catalytic activity suppression ability being an ability to suppress the catalytic activity of the noble metal having the catalytic activity from being exhibited to the specific gas, and the inner auxiliary pump electrode contains a noble metal having the catalytic activity suppression ability.[italicizing and underlining by the Examiner]”  In the gas sensor of Sakakibara as modified by Takahashi  the inner pump electrodes, the outer pump electrodes, and the inner auxiliary pump electrode all contain a noble metal (Au) having a catalytic activity suppression ability, the catalytic activity suppression ability being an ability to suppress the catalytic activity of the noble metal (Pt) having the catalytic activity from being exhibited to the specific gas (NOx).  See Sakakibara paragraphs [0039], [0053], and [0073]. 
While it was it was known at the time of the effective filing date of the application to use as an ingredient of a pump electrode for a laminated solid-electrolyte gas sensor a non-noble metal, such as copper or lead, instead of a noble metal, such as gold, having a catalytic activity suppression ability, the catalytic activity suppression ability 
US 2003/0106795 A1 the title, Figure 1, and paragraphs [0013]-[0015]; and in Miyata et al. US 2001/0000598 A1 the title, Figure 1, and paragraph [0075]), there is no apparent motivation to substitute in the sensor of Sakakibara as modified by Takahashi just the noble metal used having catalytic suppression activity in the at least one inner preliminary pump electrode with a non-noble metal rather than to also make the same substitution for the noble metal having catalytic suppression activity in the other inner pump electrode and for the noble metal having catalytic suppression activity in the inner main pump electrode.  
.     
	b) claims 2-9 depend directly or indirectly from allowable claim 1.

c) in independent claim 10 the combination of limitations requires both that ) in claim 1 the combination of limitations requires both that  “at least one of the inner preliminary pump electrode and the inner main pump electrode contains no noble metal having a catalytic activity suppression ability, the catalytic activity suppression ability being an ability to suppress the catalytic activity of the noble metal having the catalytic activity from being exhibited to the specific gas, and the inner auxiliary pump electrode contains a noble metal having the catalytic activity suppression ability.[italicizing and underlining by the Examiner]”
The discussion above regarding the allowability of claim 1 also applies to 
claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             February 22, 2022